Pee Cubiam.
This action was brought to recover damages under the Death act. The trial resulted in a verdict of five thousand ($5,000) dollars for the plaintiff. The plaintiff’s intestate was Joseph Brew, a young boy four years eight months and ten days old when he was killed on June the 26th, 1924. He was crossing Harrison avenue, near Bergen avenue, in Jersey Cit3>-, about one o’clock, when he was struck b3’- the defendant’s automobile. The reasons urged for a new trial are, the verdict is against the weight of the evidence and it is excessive. Our reading of the printed book leads us to the conclusion that the verdict is not against the weight of the evidence, but it is excessive. If the plaintiff will remit two thousand ($2,000) dollars of the verdict it may stand for three thousand ($3,000) dollars, in which case the rule will be discharged; otherwise the rule will be made absolute and a venire de novo issue.